People v Smith (2016 NY Slip Op 06162)





People v Smith


2016 NY Slip Op 06162


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1718 1557/06

[*1]The People of the State of New York, Respondent,
v Patrick Smith, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered March 2, 2012, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 7½ to 15 years, unanimously modified, on the law, to the extent of reducing the amounts of the mandatory surcharge and crime victim assistance fee to $150 and $5, respectively, and otherwise affirmed.
Since the crime was committed before the effective date of
the legislation increasing the mandatory surcharge and crime victim assistance fee, defendant's sentence is unlawful to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK